Citation Nr: 1511641	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  15-07 537	)	DATE
	)
	)

On appeal from the
VA Tennessee Valley Health Care System in Nashville, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency services rendered at Henrico County Medical Center on July 2, 2014.  

(The issues of entitlement to an annual clothing allowance and entitlement an increased disability evaluation for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling, are addressed in separate decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from June 1985 to October 1985, and on active duty from August 2004 to September 2005, with service in the Southwest Asia theater of operations from September 2004 to August 2005.  The Veteran also had service with the Tennessee Army National Guard until his retirement in December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal  from a September 2014 rating determination of the Department of Veterans Affairs Tennessee Valley Healthcare System located in Nashville, Tennessee, which denied payment or reimbursement of unauthorized medical expenses for emergency services rendered at Henrico County Medical Center on July 2, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2014 determination, the Tennessee Valley Healthcare System denied payment or reimbursement of unauthorized medical expenses for emergency services rendered at Henrico County Medical Center on July 2, 2014.

In December 2014, the Veteran filed a VA Form 9 expressing his disagreement with the denial of payment, which constitutes a timely notice of disagreement.  To date, there has been no statement of the case issued as it relates to this claim.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to payment or reimbursement of unauthorized medical expenses for emergency services rendered at Henrico County Medical Center on July 2, 2014.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




